Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on December 20, 2021. Claims 1 and 5-6 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1 and 5-6 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Tanriover et al., U.S. Patent Application Publication No. US 2020/0192603, hereinafter referred to as Tanriover.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

acquire the road information from the host vehicle; identify a type of the road information based on the image included in the road information;2Application No. 16/827,978; Docket No.: CSP-GH-289-A Reply to Office Action of Aug. 18, 2021identify a transmission direction of the road information from the host vehicle, based on the identified type of the road information and the relationship information stored in the memory; and  determine whether a reception device is present in the identified transmission direction based on vehicular equipment information about presence or absence of the reception device and vehicular position information transmitted from each of a plurality of vehicles other than the host vehicle, and wherein the first processor is configured to: acquire information about the transmission direction from the server; and utilize the transmitter and the variable directional antenna to transmit the road information in the transmission direction when the second processor determines that the reception device is present in the transmission direction.

7.	Claims 5-6 depend from claim 1 and are therefore allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665